PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD

     
Application Number: 15/192,643
Filing Date: June 24, 2016
Appellant: YOO



__________________
Justin K. Brask
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed May 23, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated December 22, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Written Description Requriement of claim 1
On page 8 of the Appeal Brief, Appellant cites an original disclosure on lines 3-7 of page 11 of current application to argue that both tantalum and cobalt can be in the claimed material region.  During the prosecution of current application, after Appellant claimed that “the liner includes tantalum” in the amendment filed August 12, 2019, Appellant further amended claim 1 several times to claim that “the material region includes manganese, cobalt, tantalum, oxygen” in the amendment filed October 19, 2021.  However, Appellant did not provide and the Examiner could not find a support for the claimed material region of the apparatus including all of manganese, cobalt, tantalum, and oxygen together, and accordingly the amended claim 1 was rejected under 35 USC 112(a) as not being supported by the written description requirement.
To show support for the claimed material region, Appellant points to a material region in one embodiment including cobalt and another material region in another embodiment including tantalum in the original disclosure, and then argues that it is inherent or implicit that manganese thermally migrates.  However, Appellant did not address in response to the rejections or in the Appeal Brief where the support is for manganese and oxygen.  In addition, for cobalt and tantalum, Appellent points to one embodiment with cobalt and a different embodiment with tantalum without any suggestion of the two elements being used together in a single embodiment.
On page 10 of the Appeal Brief, Appellant argues that manganese can also be included in the claimed material region based on the fact that the barrier precursor material, which exists only in an intermediate product stage before a heat treatment, comprises manganese as well as copper.  However, this argument is not persuasive, because Appellant did not originally disclose whether manganese contained in the barrier precursor material thermally migrates into the barrier liner to form the claimed material region.
In fact, what Appellant claims is not an apparatus that only requires thermal migration of the manganese into the barrier liner to form the material region; rather, what Appellant claims requires positioning of the thermally migrating manganese at the interface of the material region and the ILD layer, because Appellant claims that “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer”.  For the manganese included in the barrier liner or material region to be bonded to the oxygen of the ILD layer, the manganese should be located at the interface of the barrier liner or material region and the ILD layer.  However, it is not apparent how the thermally migrating manganese stops at the interface of the barrier liner or material region and the ILD layer, which was not originally disclosed and Appellant has not offered any explanations.  In other words, the thermally migrating manganese should be located exactly at the interface of the barrier liner or material region and the ILD layer, because the manganese inside the barrier liner or material region would not be able to be bonded to the oxygen inside the ILD layer, which is a separate layer from the barrier liner or material region.
To meet the written description requirement, the claimed feature has to be disclosed in the original specification or has to be inherent from that which was originally disclosed.  However, Appellant did not originally disclose thermal migration of manganese into the barrier liner, and furthermore, Appellant did not originally disclose that a portion of the manganese of the material region will be located at the interface of the barrier liner or material region and the ILD layer such that the portion of the manganese can be bonded the oxygen in the ILD layer.  Nor is it inherent that a portion of the manganese of the barrier liner or material region will be located at the interface of the barrier liner or material region and the ILD layer, because the travelling distance of the manganese during the thermal treatment that Appellant originally disclosed would depend on so many factors including the thermal treatment temperature and the duration of the thermal treatment.
Appellant’s arguments on page 10 citing lines 5-8 of page 13 of current application are not persuasive, because while Appellant may have originally disclosed reaction between manganese contained in the barrier precursor material and oxygen contained in the interlayer dielectric layer, Appellant did not originally disclose where the thermally migrating manganese and the oxygen in the interlayer dielectric layer react.  Rather, it appears that the cited portion of the original disclosure suggests that the thermally migrating manganese originated from the barrier precursor material and the oxygen in the interlayer dielectric layer react inside the interlayer dielectric layer rather than “a portion of the manganese of the material region” “bonded to the oxygen of the ILD layer” as recited in claim 1, which claims a configuration where the “portion of the manganese” of the material region lines the bottom and/or sidewalls of the recess to be bonded to the oxygen of the ILD layer.  However, line 5-8 of page 13 of current application does not disclose such a configuration where the reaction between the manganese and the oxygen occurs at the bottom and/or sidewalls of the recess.
Finally, the Examiner would like to note that, even if arguendo the thermally migrating manganese penetrates the barrier liner to arrive at the bottom and/or sidewalls of the recess, the manganese cannot be bonded to oxygen in the interlayer dielectric layer unless the oxygen atoms in contact with and lining the bottom and/or sidewalls of the recess have dangling bonds to be able to form a bond with the thermally migrating manganese.  However, Appellant did not originally disclose that the oxygen atoms directly adjacent the bottom and/or sidewalls of the recess are less than fully bonded and thus available for a bonding with the manganese atoms before the manganese atoms thermally migrate.

B. 35 USC 112, second paragraph, rejections of claim 1
In the Appeal Brief, Appellant does not make additional arguments traversing the 35 USC 112, second paragraph, rejections of claim 1 other than stating that Appellant already made arguments traversing the 35 USC 112(a) rejections.  However, because Appellant did not originally disclose that “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer”, and Appellant did not define the term “a material region” in the original disclosure, it is not clear what the limitations “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer” and “a material region” refer to.
The Examiner notes that Appellant appears to argue that the barrier liner is the material region, but Appellant did not originally disclose that a portion of the manganese would thermally migrate to the interface of the barrier liner or material region and the ILD layer as discussed above.  Therefore, for a portion of the manganese in the material region to be bonded to the oxygen of the ILD layer, the material region should be different from the original barrier liner, but Appellant did not originally disclose what this material region is, and whether the barrier liner is altered to be the claimed material region, which Appellant did not originally disclose, either.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.
	
/J.K./
/JAY C KIM/, Primary Examiner
Art Unit 2815
July 1, 2022

Conferees:
Ken A. Parker
/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815         

/DAVID S MARTIN/           RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                              

                                                                                                                                                                             
            
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

SCHWABE, WILLIAMSON & WYATT, P.C.
1211 SW 5™ Ste. 1900
Portland, OR 97204